DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
Prosecution on the merits of this application is reopened on claims 1-8 which are considered unpatentable for the reasons indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the crushed limestone comprises 80%-93% of the mixture”. The limiting effect of the recitation is unclear.  First, it is not clear whether the amount of crushed limestone is a weight percentage or a volume percentage.  Second, it is not clear how the mixture is defined.  It’s not clear whether the mixture is limited to the crushed limestone and cement or whether the mixture is limited to the crushed limestone, cement, water, and additive or whether something else is intended.  
The published application appears to suggest at paragraph [0036] (“The ratio of crushed limestone 81 is between 80-93%, with the cement 82 and optional additives making up the difference.  The water 83 is added to this mix…”) that the 80%-93% of crushed limestone is calculated based on a mixture that includes the crushed limestone, the cement, and optionally the additive (e.g. plasticizer).  Claim 2 however further recites water as part of the mixture.  As such, it is not clear whether the denominator of the basic calculation (amount of crushed limestone/total amount of the mixture = 80-93%) is: 1) crushed limestone and cement; 2) crushed limestone, cement, and additive/plasticizer or 3) crushed limestone, cement, additive/plasticizer and water.  Further, it is noted that the language set forth in the specification refers to “the ratio” of crushed limestone with the cement.  As such, this raises an additional question as to how the inclusion of other materials should be considered when determining amounts of materials in the mixture.  For example, it is not clear how a prior art reference that includes a significant amount of an additional material should be considered. If the “ratio” of limestone to cement is within the claimed and disclosed range (e.g. between 80:20 and 93:7), in one interpretation, the reference would be understood to be applicable.  However, if the concentration of limestone is less than 80-93% in the overall mixture (e.g. limestone + cement + additional aggregate/sand, for example), in a second interpretation, the reference would not be understood to be applicable.
Appropriate correction and clarification in a manner supported by the original disclosure is required to address each of the raised issues.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Vilamajo (FR 2 584 707).
Regarding claim 1, McGirr et al. teach the basic claimed process of producing blocks comprising: providing a mixture of cement with a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6) to a mobile stamping machine/self-propelled mobile block making apparatus (10) (page 1, line 24-page 2, line 2; page 4, lines 14-23; Figures 1 and 2) having a mold box (39) (page 5, lines 17-25), a hopper (34) (page 5, line 16), and a feed apparatus/feed box (38) (page 5, lines 16-17) configured for transferring the mixture from the hopper (34) to the mold box (39) (page 2, line 2-8; page 7, line 23-page 8, line 10) and activating the mobile stamping machine/self-propelled mobile block making apparatus (10) so that the machine/apparatus forms a construction block (page 1, lines 1-6; cement and aggregate containing block or brick) by transferring the mixture from the hopper (34) to the mold box (39) (page 7, line 23-page 8, line 10), depositing the construction block out of the mold box (page 8, lines 7-10), and then moving to a next location (page 8, lines 11-15).
McGirr et al. generally teach that the cement mixture includes a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6), but do not teach the filler of aggregate comprises crushed limestone or that the mixture is made in a batching plant and transferred from the batching plant as claimed.
However, Vilamajo teaches an analogous method wherein reconstituted stone (Abstract, lines 13-17 of the translation), for use in construction and building applications (line 79 of the translation), is prepared by mixing up to 40% cement, 40-80% limestone granules or powder (i.e. crushed limestone – lines 13-18 and 80-82), 5-50% water, and 0-5% plasticizer in a horizontal mixer/batching plant (Abstract; lines 25-26) and then transferring this mixture for further processing in molds (Abstract; lines 15-22, lines 26, 43 and 44 make clear that the composition may be more or less dry).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Vilamajo and to have utilized the mixture of Vilamajo as the block forming mixture in the method of McGirr et al., as suggested by Vilamajo, for the purpose, as suggested by Vilamajo, of forming the blocks of McGirr et al. from recovered materials that can take on a desired color or aged look for an improved appearance (Vilamajo: lines 13-18 41-52).
McGirr et al. generally teach that a composition comprising cement and aggregate materials may be employed and Vilamajo disclose a specific composition comprising cement wherein the aggregate material is disclosed as being crushed limestone as claimed.  The combination suggests utilizing the more specific composition of Vilamajo as the composition of McGirr et al.  
The combination suggests forming the mixture of Vilamajo in a horizontal mixer/batching plant (e.g. this is the configuration suggested by Vilamajo for mixing the specified material) and then transferring the mixture to the apparatus (10) of McGirr et al. for use as the block forming composition in the method of McGirr et al.  As such, the combination teaches and suggests each and every limitation of the claim. 
As to the limitation that the batching plant “has been modified to be compatible with the mixture”. The combination suggests forming a mixture of crushed limestone and cement in a batching/mixing plant and transferring that batch of material to the mobile apparatus of McGirr et al.  As such, the plant is reasonably understood to have been “modified to be compatible with the mixture”.  In other words, since the prior art suggests mixing the material to form a batch as claimed, the equipment has been necessarily, or at least implicitly, modified to some extent to process the mixture.  The scope of the language is understood to be broad and it remains open to a broad reasonable interpretation.  The specification appears to suggest the intent of the limitation is to differentiate the batching plant from a conventional batching plant because a conventional batching plant can’t handle limestone mixtures because they are too dry and do not flow easily.  However, it is noted that the claim is not limited to particular quantities of limestone and remains open to a broad reasonable interpretation.  Further, the combination suggests utilizing a mixture that includes the claimed and disclosed materials.  As such, the batching plant suggested by the prior art is understood to able to process such a mixture (e.g. prior art is presumed to be operable/enabling).
As to the limitation that the method is directed to “making reconstituted limestone blocks”, this limitation is found only in the preamble of the claim (see MPEP 2111.02 regarding the effect of the preamble) and is not understood to introduce a limitation that requires a particular amount of limestone be utilized in the claimed method.  The claim requires a mixture comprising crushed limestone and cement be utilized to form blocks.  Prior art references that include crushed limestone and cement that are formed into blocks are understood to be applicable.  If applicant intends for the limitation “reconstituted limestone” to be understood to require the disclosed “proprietary blend” of material having a “unique nature” (paragraphs [0014], [0016], [0022], [0036], [0042]-[0044] of the published application), the claims would need to be amended to limit the mixture to materials having this specified composition.   
As to the limitation that the “mobile stamping machine is configured to produce approximately 100 construction blocks per hour”, the limitation appears to implicitly suggest a particular composition of limestone and cement is in view which would make it difficult to process blocks at this rate.  However, the claim is not limited to a particular composition that would be more likely to “clog” the machine (paragraph [0004] and [0022] of the published application).  There is nothing in the specification that suggests the machine has been modified in some manner to facilitate this production rate or that this is a new production rate, in general.  The specification does appear to suggest that the issue of clogging has been resolved by the use of a plasticizer.  The applied prior art references also disclose the use of a plasticizer to promote the flowability of the mixtures.  As such, since the claim is not limited to a particular composition that would be understood to be difficult to process (e.g. high amounts of limestone) and because the prior art appears to understand how to deal with difficult to process materials (e.g. add plasticizer) in the same manner disclosed by application, it follows that the mobile stamping machine/apparatus suggested by McGirr et al. using the compositions suggested by the secondary references are reasonably understood to be “configured to produce approximately 100 construction blocks per hour”.  It is also noted that the recitation does not actually require a 100 blocks per hour be produced or that these blocks have any particular structure (e.g. size or shape) or be of any particular quality.  For this additional reason, the combination is also reasonably understood to meet the claim (e.g. a machine that is capable of producing 100 small blocks of either good or relatively poor quality per hour).
From a reading of the specification, the claim appears to imply that it is difficult to process a mixture that includes a high amount of limestone.  However, claim 1 does not require any particular amount of limestone be utilized in the mixture.  The claim only requires that crushed limestone, in any amount, be employed.  Further, while claim 6 requires a specified amount of limestone, this amount is considered indefinite for the reasons set forth above.  Further, the prior art appears to suggest utilizing amounts of limestone within the claimed range and further makes clear that the utilization of plasticizers to facilitate the flow of cementitious mixtures is known in the art.  
As to claims 2 and 3, the composition of Vilamajo comprises crushed limestone, cement, water, and plasticizer (Abstract; lines 18-22 of the translation).  The reason to combine the teaching of McGirr et al. and Vilamajo is the same as that set forth in the rejection of claim 1 above.
As to claims 4 and 5, Vilamajo teaches the limestone may be utilized as crushed aggregate or powder (lines 15-19), that the particle size may vary depending on the desired finishing aspect (lines 23-24), and that the limestone/aggregate can have a particle size ranging from 0-5mm, preferably 1-2 mm (lines 80-81).  As such, Vilamajo teaches and suggests crushed limestone having a size as claimed. The reason to combine the teaching of McGirr et al. and Vilamajo is the same as that set forth in the rejection of claim 1 above.
As to claim 6, Vilamajo teaches the mixture may contain up to 80% crushed limestone (Abstract; lines 18-22; 84-89).  As such, the composition suggested by Vilamajo overlaps the claimed range (endpoint overlap).  Overlapping ranges are prima facie obvious. The combination of McGirr et al. and Vilamajo suggests utilizing a mixture that contains up to 80% crushed limestone as the material for forming the blocks of McGirr et al.  This reads on the claim. The reason to combine the teaching of McGirr et al. and Vilamajo is the same as that set forth in the rejection of claim 1 above.
As to claim 7, Vilamajo suggests utilizing from 0-5% plasticizer, preferably about 1% plasticizer (Abstract; lines 18-22).  This range encompasses the claimed range and is understood to render it prima facie obvious (MPEP 2144.05 I and II A).  One having ordinary skill in the art would have readily determined how much plasticizer to use within the slightly broader amount specified by Vilamajo in order to achieve a desired degree of plasticizing effect for the particular composition being processed.  The reason to combine the teaching of McGirr et al. and Vilamajo is the same as that set forth in the rejection of claim 1 above.

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Vilamajo (FR 2 584 707), as applied to claims 1-7 above, and further in view of Walloch et al. (US 2010/0147195).
As to claim 8, McGirr et al. teach the apparatus/machine for producing blocks is able to produce blocks having different sizes (page 1, lines 19-page 2, line 8; page 7, lines 13-22), but do not explicitly teach the blocks have a weight within the claimed range.  However, Walloch et al. disclose an analogous method wherein it is disclosed that it is typical for analogous blocks (Abstract; paragraphs [0111], [0121], [0209] and [0211]) to weigh 200 lbs. (paragraphs [0122] and [0146]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Walloch et al. and to have formed the block of McGirr et al. having a weight of 200 lbs., as suggested by Walloch et al., for the purpose, as suggested by the references, of forming a block having a typical size for a desired application.   The combination suggests producing blocks having a weight that overlaps (endpoint overlap) the claimed range. Overlapping ranges are prima facie obvious.  Further, each of McGirr et al. and Walloch et al. suggest the size/weight of the block may be determined, as may be required, for a particular application.  The selection of a size or weight of a produced block appears to be a routine expedient. 

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Niven et al. (US 2015/0232381).
Regarding claim 1, McGirr et al. teach the basic claimed process of producing blocks comprising: providing a mixture of cement with a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6) to a mobile stamping machine/self-propelled mobile block making apparatus (10) (page 1, line 24-page 2, line 2; page 4, lines 14-23; Figures 1 and 2) having a mold box (39) (page 5, lines 17-25), a hopper (34) (page 5, line 16), and a feed apparatus/feed box (38) (page 5, lines 16-17) configured for transferring the mixture from the hopper (34) to the mold box (39) (page 2, line 2-8; page 7, line 23-page 8, line 10) and activating the mobile stamping machine/self-propelled mobile block making apparatus (10) so that the machine/apparatus forms a construction block (page 1, lines 1-6; cement and aggregate containing block or brick) by transferring the mixture from the hopper (34) to the mold box (39) (page 7, line 23-page 8, line 10), depositing the construction block out of the mold box (page 8, lines 7-10), and then moving to a next location (page 8, lines 11-15).
McGirr et al. generally teach that the cement mixture includes a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6), but do not teach the filler of aggregate comprises crushed limestone or that the mixture is made in a batching plant and transferred from the batching plant as claimed.
However, Niven et al. teach an analogous method wherein a composition suitable for forming blocks (paragraphs [0393], [0400], and [0430]) comprising cement (Abstract; paragraphs [0086], [0089]-[0092], [0204]), and an aggregate comprising ground/crushed limestone (paragraphs [0132], [0251], [0255]) is formed in a batching plant and wherein the mixture is transferred from the batching plant to a different location (paragraphs [0004], [0087], [0095], [0096], [0105], [0116], [0139], [0170]-[0181], [0184]-[0192], [0196], [0205]), such as a job site that includes a hopper, a feedbox and a mold (paragraph [0188]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McGirr et al. and Niven et al. and to have utilized the mixture of Niven et al. as the block forming mixture in the method of McGirr et al., as suggested by Niven et al., for the purpose, as suggested by Niven et al., of effectively carbonating the concrete material to reduce greenhouse gases (paragraph [0002]).
McGirr et al. generally teach that a composition comprising cement and aggregate materials may be employed and Niven et al. disclose a specific composition comprising cement wherein the aggregate material is disclosed as being crushed limestone as claimed.  The combination suggests utilizing the more specific composition of Vilamajo as the composition of McGirr et al.  
The combination suggests forming the mixture of Niven et al. in a batching plant suitable for forming the carbonated material and then transferring the mixture to the apparatus (10) of McGirr et al. for use as the block forming composition in the method of McGirr et al.  As such, the combination teaches and suggests each and every limitation of the claim. 
As to the limitation that the batching plant “has been modified to be compatible with the mixture”. The combination suggests forming a mixture of crushed limestone and cement in a batching/mixing plant and transferring that batch of material to the mobile apparatus of McGirr et al.  As such, the plant is reasonably understood to have been “modified to be compatible with the mixture”.  In other words, since the prior art suggests mixing the material to form a batch as claimed, the equipment has been necessarily, or at least implicitly, modified to some extent to process the mixture.  The scope of the language is understood to be broad and it remains open to a broad reasonable interpretation.  The specification appears to suggest the intent of the limitation is to differentiate the batching plant from a conventional batching plant because a conventional batching plant can’t handle limestone mixtures because they are too dry and do not flow easily.  However, it is noted that the claim is not limited to particular quantities of limestone and remains open to a broad reasonable interpretation.  Further, the combination suggests utilizing a mixture that includes the claimed and disclosed materials.  As such, the batching plant suggested by the prior art is understood to able to process such a mixture (e.g. prior art is presumed to be operable/enabling).
As to the limitation that the method is directed to “making reconstituted limestone blocks”, this limitation is found only in the preamble of the claim (see MPEP 2111.02 regarding the effect of the preamble) and is not understood to introduce a limitation that requires a particular amount of limestone be utilized in the claimed method.  The claim requires a mixture comprising crushed limestone and cement be utilized to form blocks.  Prior art references that include crushed limestone and cement that are formed into blocks are understood to be applicable.  If applicant intends for the limitation “reconstituted limestone” to be understood to require the disclosed “proprietary blend” of material having a “unique nature” (paragraphs [0014], [0016], [0022], [0036], [0042]-[0044] of the published application), the claims would need to be amended to limit the mixture to materials having this specified composition.   
As to the limitation that the “mobile stamping machine is configured to produce approximately 100 construction blocks per hour”, the limitation appears to implicitly suggest a particular composition of limestone and cement is in view which would make it difficult to process blocks at this rate.  However, the claim is not limited to a particular composition that would be more likely to “clog” the machine (paragraph [0004] and [0022] of the published application).  There is nothing in the specification that suggests the machine has been modified in some manner to facilitate this production rate or that this is a new production rate, in general.  The specification does appear to suggest that the issue of clogging has been resolved by the use of a plasticizer.  The applied prior art references also disclose the use of a plasticizer to promote the flowability of the mixtures.  As such, since the claim is not limited to a particular composition that would be understood to be difficult to process (e.g. high amounts of limestone) and because the prior art appears to understand how to deal with difficult to process materials (e.g. add plasticizer) in the same manner disclosed by application, it follows that the mobile stamping machine/apparatus suggested by McGirr et al. using the compositions suggested by the secondary references are reasonably understood to be “configured to produce approximately 100 construction blocks per hour”.  It is also noted that the recitation does not actually require a 100 blocks per hour be produced or that these blocks have any particular structure (e.g. size or shape) or be of any particular quality.  For this additional reason, the combination is also reasonably understood to meet the claim (e.g. a machine that is capable of producing 100 small blocks of either good or relatively poor quality per hour).
From a reading of the specification, the claim appears to imply that it is difficult to process a mixture that includes a high amount of limestone.  However, claim 1 does not require any particular amount of limestone be utilized in the mixture.  The claim only requires that crushed limestone, in any amount, be employed.  Further, while claim 6 requires a specified amount of limestone, this amount is considered indefinite for the reasons set forth above.  Further, the prior art appears to suggest utilizing amounts of limestone within the claimed range and further makes clear that the utilization of plasticizers to facilitate the flow of cementitious mixtures is known in the art.  
As to claims 2 and 3, Niven et al. teach the mixture comprises ground/crushed limestone (paragraph [0132]), cement (paragraphs [0086], [0089]-[0092] and [0204]), water (paragraphs [0003], [0004], [0086], [0088]-[0093], [0096] and [0102]) and an additive, such as a plasticizer (paragraphs [0113], [0117], [0122], [0125], [0189], [0191], [0247], Table 1).  The reason to combine the teaching of McGirr et al. and Niven et al. is the same as that set forth in the rejection of claim 1 above.
As to claim 7, Niven et al. suggest a range of admixtures/plasticizers that overlaps the claimed range (paragraphs [0113], [0117], [0122], [0125], [0189], [0191], [0247], Table 1).  Overlapping ranges are prima facie obvious.  One having ordinary skill in the art would have readily determined how much plasticizer to use in view of the teaching of Niven et al. in order to achieve a desired degree of plasticizing effect for the particular composition being processed.  The reason to combine the teaching of McGirr et al. and Niven et al. is the same as that set forth in the rejection of claim 1 above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Niven et al. (US 2015/0232381), as applied to claims 1-3 and 7 above, and further in view of Guynn (US 10,494,298).
As to claims 4 and 5, the combination suggests utilizing interground/crushed limestone as a supplementary cementitious material in the method of McGirr et al. (e.g. paragraph [0132] of Niven et al.), but McGirr et al. do not teach the size of the limestone as claimed.
However, Guynn teaches an analogous method and composition wherein interground/crushed limestone having a size within the claimed range is utilized as a supplementary cementitious material (SCM) (col. 1, lines 25-38; col. 6, lines 9-22; col. 17, lines 45-60; Figure 4B; col. 21, lines 35-60; col. 22, line 47-col. 23, line 19).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Guynn and to have utilized interground/crushed limestone having a size within the claimed range in the method of McGirr et al., as suggested by Guynn, for the purpose, as suggested by Guynn, of obtaining improved benefits from the use of the material (col. 1, lines 25-38; col. 2, lines 6-10; col. 5, lines 58-col. 6, line 22; e.g. improved strength) and for the purpose of using an art recognized suitable size for an interground/crushed limestone material that is being utilized as an SCM.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Niven et al. (US 2015/0232381), as applied to claims 1-3 and 7 above, and further in view of Walloch et al. (US 2010/0147195).
As to claim 8, McGirr et al. teach the apparatus/machine for producing blocks is able to produce blocks having different sizes (page 1, lines 19-page 2, line 8; page 7, lines 13-22), but do not explicitly teach the blocks have a weight within the claimed range.  However, Walloch et al. disclose an analogous method wherein it is disclosed that it is typical for analogous blocks (Abstract; paragraphs [0111], [0121], [0209] and [0211]) to weigh 200 lbs. (paragraphs [0122] and [0146]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Walloch et al. and to have formed the block of McGirr et al. having a weight of 200 lbs., as suggested by Walloch et al., for the purpose, as suggested by the references, of forming a block having a typical size for a desired application.   The combination suggests producing blocks having a weight that overlaps (endpoint overlap) the claimed range. Overlapping ranges are prima facie obvious.  Further, each of McGirr et al. and Walloch et al. suggest the size/weight of the block may be determined, as may be required, for a particular application.  The selection of a size or weight of a produced block appears to be a routine expedient. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Shouldice (US 2004/0091317).
Regarding claim 1, McGirr et al. teach the basic claimed process of producing blocks comprising: providing a mixture of cement with a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6) to a mobile stamping machine/self-propelled mobile block making apparatus (10) (page 1, line 24-page 2, line 2; page 4, lines 14-23; Figures 1 and 2) having a mold box (39) (page 5, lines 17-25), a hopper (34) (page 5, line 16), and a feed apparatus/feed box (38) (page 5, lines 16-17) configured for transferring the mixture from the hopper (34) to the mold box (39) (page 2, line 2-8; page 7, line 23-page 8, line 10) and activating the mobile stamping machine/self-propelled mobile block making apparatus (10) so that the machine/apparatus forms a construction block (page 1, lines 1-6; cement and aggregate containing block or brick) by transferring the mixture from the hopper (34) to the mold box (39) (page 7, line 23-page 8, line 10), depositing the construction block out of the mold box (page 8, lines 7-10), and then moving to a next location (page 8, lines 11-15).
McGirr et al. generally teach that the cement mixture includes a filler of aggregate such as stone chippings and/or discrete breeze (page 1, lines 1-6), but do not teach the filler of aggregate comprises crushed limestone or that the mixture is made in a batching plant and transferred from the batching plant as claimed.
However, Shouldice teaches an analogous method wherein concrete blocks are formed from a composition comprising a mixture of crushed limestone and cement wherein the material is first combined in a mixing/batching plant and is then transferred to a device containing a hopper for molding into the blocks (Figure 1C; paragraphs [0006], [0033], [0036]-[0038]; see the Table).  The composition of Shouldice includes a plasticizer and the material can be processed at a rate of 10 cycles/minute (paragraph [0033] and Table between paragraphs [0036] and [0037]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Shouldice and to have utilized the mixture of Shouldice as the block forming mixture of McGirr et al., as suggested by Shouldice, for the purpose, as suggested by Shouldice, of forming the blocks of McGirr et al. from a known composition that is able to be processed at high production rates (e.g. 10 cycles/minute) and that is suited for effectively forming an appearance of natural fossil stone (Shouldice: paragraphs [0001]-[0005] and [0033]).
McGirr et al. generally teach that a composition comprising cement and aggregate materials may be employed and Shouldice disclose a specific composition comprising cement wherein the aggregate material is disclosed as being crushed limestone as claimed.  The combination suggests utilizing the more specific composition of Shouldice as the composition of McGirr et al.  
The combination suggests forming the mixture of Shouldice in a mixer/batching plant and then transferring the mixture to the apparatus (10) of McGirr et al. for use as the block forming composition in the method of McGirr et al.  As such, the combination teaches and suggests each and every limitation of the claim. 
As to the limitation that the batching plant “has been modified to be compatible with the mixture”. The combination suggests forming a mixture of crushed limestone and cement in a batching/mixing plant and transferring that batch of material to the mobile apparatus of McGirr et al.  As such, the plant is reasonably understood to have been “modified to be compatible with the mixture”.  In other words, since the prior art suggests mixing the material to form a batch as claimed, the equipment has been necessarily, or at least implicitly, modified to some extent to process the mixture.  The scope of the language is understood to be broad and it remains open to a broad reasonable interpretation.  The specification appears to suggest the intent of the limitation is to differentiate the batching plant from a conventional batching plant because a conventional batching plant can’t handle limestone mixtures because they are too dry and do not flow easily.  However, it is noted that the claim is not limited to particular quantities of limestone and remains open to a broad reasonable interpretation.  Further, the combination suggests utilizing a mixture that includes the claimed and disclosed materials.  As such, the batching plant suggested by the prior art is understood to able to process such a mixture (e.g. prior art is presumed to be operable/enabling).
As to the limitation that the method is directed to “making reconstituted limestone blocks”, this limitation is found only in the preamble of the claim (see MPEP 2111.02 regarding the effect of the preamble) and is not understood to introduce a limitation that requires a particular amount of limestone be utilized in the claimed method.  The claim requires a mixture comprising crushed limestone and cement be utilized to form blocks.  Prior art references that include crushed limestone and cement that are formed into blocks are understood to be applicable.  If applicant intends for the limitation “reconstituted limestone” to be understood to require the disclosed “proprietary blend” of material having a “unique nature” (paragraphs [0014], [0016], [0022], [0036], [0042]-[0044] of the published application), the claims would need to be amended to limit the mixture to materials having this specified composition.   
As to the limitation that the “mobile stamping machine is configured to produce approximately 100 construction blocks per hour”, the limitation appears to implicitly suggest a particular composition of limestone and cement is in view which would make it difficult to process blocks at this rate.  However, the claim is not limited to a particular composition that would be more likely to “clog” the machine (paragraph [0004] and [0022] of the published application).  There is nothing in the specification that suggests the machine has been modified in some manner to facilitate this production rate or that this is a new production rate, in general.  The specification does appear to suggest that the issue of clogging has been resolved by the use of a plasticizer.  The applied prior art references also disclose the use of a plasticizer to promote the flowability of the mixtures.  As such, since the claim is not limited to a particular composition that would be understood to be difficult to process (e.g. high amounts of limestone) and because the prior art appears to understand how to deal with difficult to process materials (e.g. add plasticizer) in the same manner disclosed by application, it follows that the mobile stamping machine/apparatus suggested by McGirr et al. using the compositions suggested by the secondary references are reasonably understood to be “configured to produce approximately 100 construction blocks per hour”.  It is also noted that the recitation does not actually require a 100 blocks per hour be produced or that these blocks have any particular structure (e.g. size or shape) or be of any particular quality.  For this additional reason, the combination is also reasonably understood to meet the claim (e.g. a machine that is capable of producing 100 small blocks of either good or relatively poor quality per hour). Further, Shouldice teaches the material can be processed at 10 cycles/minute.  This works out to 600 cycles/hour and demonstrates the composition is capable of being processed at reasonable production speeds, such as 100 blocks per hour.
From a reading of the specification, the claim appears to imply that it is difficult to process a mixture that includes a high amount of limestone.  However, claim 1 does not require any particular amount of limestone be utilized in the mixture.  The claim only requires that crushed limestone, in any amount, be employed.  Further, while claim 6 requires a specified amount of limestone, this amount is considered indefinite for the reasons set forth above.  Further, the prior art appears to suggest utilizing amounts of limestone within the claimed range and further makes clear that the utilization of plasticizers to facilitate the flow of cementitious mixtures is known in the art.  
As to claims 2 and 3, Shouldice teaches the mixture comprises crushed limestone, cement, water and an additive, such as a plasticizer (paragraphs [0036]-[0037]; see the Table). The reason to combine the teaching of McGirr et al. and Shouldice is the same as that set forth above in the rejection of claim 1.
As to claims 4 and 5, Shouldice utilizes crushed limestone “screenings” (i.e. fines/dust) which is understood by one having ordinary skill in the art to suggest as size within the claimed range.  Further, Shouldice suggests selecting the size of the aggregate as may be desired (paragraph [0033]).  The reason to combine the teaching of McGirr et al. and Shouldice is the same as that set forth above in the rejection of claim 1.
As to claim 6, Shouldice exemplifies a batch comprising 2000 lbs. of crushed limestone and 400 lb. of cement powder with small amounts of additives. This is understood, in one interpretation, to disclose an amount of crushed limestone of approximately 83.3% (2000 lbs. / 2400 lbs.) or approximately 82.7% (2000 lbs./2418 lbs. which includes cement and additives in the calculation).  See the section 112b rejection set forth above as the claims and specification do not make it clear how additional materials (e.g. sand) should be considered. These calculations do not utilize sand when determining the amount of limestone in the mixture. The reason to combine the teaching of McGirr et al. and Shouldice is the same as that set forth above in the rejection of claim 1.
As to claim 7, Shouldice discloses 50 ounces of water-repellent additive may be utilized.  This works out to 12.5 ounces per 100 pounds of cement. A prima facie case of obviousness exists when the values set forth in the prior art and the claimed range don’t overlap but are merely close (see MPEP 2144.05 I).  In this case 12 ounces of additive is understood to be so close to 12.5 ounces of additive that one having ordinary skilled in the art would have expected them to provide substantially the same properties.   Further, the amounts of water-repellent and plasticizer in the Table of Shouldice are understood to be exemplary.  One having ordinary skill in the art would have readily determined an appropriate amount of additive to employ to achieve a desired effect (paragraphs [0033] and [0036] reasonably suggest optimizing/customizing the amounts of these materials to achieve desired properties in the final product. The amount of these materials will have some effect on the result of the produced product as recognized by Shouldice). The reason to combine the teaching of McGirr et al. and Shouldice is the same as that set forth above in the rejection of claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGirr et al. (GB 2 249 988) in view of Shouldice (US 2004/0091317), as applied to claims 1-7 above, and further in view of Walloch et al. (US 2010/0147195).
As to claim 8, McGirr et al. teach the apparatus/machine for producing blocks is able to produce blocks having different sizes (page 1, lines 19-page 2, line 8; page 7, lines 13-22), but do not explicitly teach the blocks have a weight within the claimed range.  However, Walloch et al. disclose an analogous method wherein it is disclosed that it is typical for analogous blocks (Abstract; paragraphs [0111], [0121], [0209] and [0211]) to weigh 200 lbs. (paragraphs [0122] and [0146]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of McGirr et al. and Walloch et al. and to have formed the block of McGirr et al. having a weight of 200 lbs., as suggested by Walloch et al., for the purpose, as suggested by the references, of forming a block having a typical size for a desired application.   The combination suggests producing blocks having a weight that overlaps (endpoint overlap) the claimed range. Overlapping ranges are prima facie obvious.  Further, each of McGirr et al. and Walloch et al. suggest the size/weight of the block may be determined, as may be required, for a particular application.  The selection of a size or weight of a produced block appears to be a routine expedient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kampiziones (US 4,207,041) and Lubavs (US 4,266,916) each disclose analogous mobile block making machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742